BEFORE THE COMMISSION OF FIVE JUDGES APPOINTED BY THE SUPREME COURT OF OHIO
STATEMENT OF COSTS AND INSTRUCTIONS REGARDING PAYMENT
The following is a statement of the costs incurred by the Commission of five judges appointed pursuant to Rule II, Section 5 of the Supreme Court Rules for the Government of the Judiciary of *1429Ohio to review the report of the Hearing Panel of the Board of Commissioners on Grievances and Discipline in the above-captioned case. These costs are in addition to the $133.84 in expenses certified by the Secretary of the Board of Commissioners on Grievances and Discipline on October 10, 2002. This statement of costs is entered pursuant to order of the Commission of five judges entered on October 28, 2002.
Total Costs (Express Mail) $38.45
The October 28, 2002 Commission order also directed the Secretary of the Commission to provide instructions to the respondent regarding the payment of costs. The respondent is hereby instructed to pay costs totaling $172.29 to the Supreme Court by certified cheek or money order on or before November 22, 2002. If the costs are not paid in full on or before the required dates, interest at the rate of ten percent per annum shall accrue on the balance of unpaid sanctions, the respondent will be found in contempt, and the matter will be referred to the office of the Attorney General for collection.
BY ORDER OF THE COMMISSION.
Richard A. Dove
Secretary to the Commission
Dated: October 28, 2002